Citation Nr: 0809482	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  04-20 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to an initial rating higher than 10 percent for 
degenerative disc disease and degenerative joint disease, 
status-post microdiskectomy L4-5, exclusive of March 18, 2005 
through April 31, 2005, when the veteran had a temporary          
total rating.

2.	Entitlement to a higher rating for spondylitic disease with 
herniated nucleus pulposus C3-4 and C4-5, initially evaluated 
as noncompensable prior to    September 26, 2003, and as 10 
percent disabling since then.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

The veteran served on active duty from December 1975 to July 
2002.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from a June 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, which granted service connection for 
lumbar spine and cervical spine disabilities, with 
noncompensable ratings, effective August 1, 2002.  The 
veteran appealed from the initial assigned ratings for both 
conditions.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999) (when a veteran appeals the initial rating for a 
disability, VA must consider the propriety of a "staged" 
rating based on changes in the degree of severity of it since 
the effective date of service connection).  

While the appeal was pending, an April 2006 RO rating 
decision increased the evaluation pertaining to a cervical 
spine disorder to 10 percent, effective from September 26, 
2003.  Also, in June 2007, the RO awarded a 10 percent 
initial evaluation for the lumbar spine disorder, and a 
temporary 100 percent evaluation following convalescence from 
microdiskectomy L4-5 surgery, effective March 18, 2005; the 
10 percent evaluation resumed from May 1, 2005 onwards.  The 
veteran has continued the appeal by seeking a higher level of 
compensation.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDINGS OF FACT

1.	The veteran has been properly apprised of the additional 
evidence required to substantiate the claims on appeal, and 
the mutual responsibility between himself and VA to obtain 
that information.  Furthermore, VA has fulfilled its duty to 
assist him in obtaining evidence relevant to the disposition 
of these matters.

2.	From the time period from August 1, 2002 up until September 
26, 2003,           with regard to the veteran's lumbar spine 
disability, he did not experience moderate symptoms of 
intervertebral disc syndrome (IVDS); or as of the September 
23, 2002 regulatory revision, a frequency of incapacitating 
episodes between two and four weeks on an annual basis, or 
combined orthopedic and neurological impairment          to 
warrant a higher rating.  He also did not manifest more than 
mild limitation          of motion.

3.	Since the September 26, 2003 regulatory revision, IVDS did 
not occur with         a frequency of incapacitating episodes 
between two and four weeks on an annual basis.  Range of 
motion of the thoracolumbar spine remained in excess of 
forward flexion to 60 degrees, or a combined range of motion 
of 120 degrees. 

4.	From the time period from August 1, 2002 up until September 
26, 2003,              pertaining to a cervical spine 
disability, the veteran did not experience mild symptoms of 
IVDS; or as of the September 23, 2002 regulatory revision,                   
a frequency of incapacitating episodes between one and two 
weeks on an annual basis, or combined orthopedic and 
neurological impairment to warrant a compensable rating.  He 
also did not manifest mild limitation of motion.

5.	Since September 26, 2003 regulatory revision, IVDS did not 
occur with a frequency of incapacitating episodes between two 
and four weeks on an annual basis.  Range of motion of the 
cervical spine remained in excess of forward flexion to 30 
degrees, or a combined range of motion of 170 degrees. 


CONCLUSIONS OF LAW

1.	The criteria for an initial rating higher than 10 percent 
for degenerative disc disease and degenerative joint disease, 
status-post microdiskectomy L4-5, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5292 
(prior to September 26, 2003), 5242 (since September 26, 
2003), and 5293 (prior to and as of September 23, 2002, and 
then renumbered as 5243, effective September 26, 2003).

2.	The criteria for an initial compensable rating for 
spondylitic disease with herniated nucleus pulposus C3-4 and 
C4-5, from August 1, 2002 to September 25, 2003, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5290 
(prior to September 26, 2003), 5237 (since September 26, 
2003), and 5293 (prior to and as of September 23, 2002, and 
then renumbered as 5243, effective September 26, 2003).

3.	 The criteria for a rating higher than 10 percent for 
spondylitic disease with herniated nucleus pulposus C3-4 and 
C4-5, from September 26, 2003 onwards         are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5290 
(prior to September 26, 2003), 5237 (since September 26, 
2003), and 5293 (prior to and as of September 23, 2002, and 
then renumbered as 5243, effective September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2007).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, including 
notice to the claimant that a disability rating and an 
effective date for the award of benefits will be assigned 
if service connection is awarded.

In furtherance of the requirement that a claimant for 
disability compensation is afforded claim-specific notice 
pertaining to the benefit he intends to establish,          
the veteran has been appropriately informed as to the 
procedures for the development of the claims on appeal.  
Through the issuance of notice correspondence dated in 
September 2003 and May 2006, as well as the May 2004 
statement of the case (SOC) and subsequent supplemental SOCs 
(SSOCs),             the criteria for satisfactory notice set 
forth under the Pelegrini II decision have effectively been 
met.  The September 2003 VCAA letter requested that the 
veteran provide medical evidence pertaining to the disorders 
under evaluation, although in connection with his original 
claims for service connection.  The May 2006 letter   set 
forth the general requirements to establish his increased 
rating claims.  The SOC provided substantive discussion of 
the evidence required, with citation to the applicable 
regulations.  Also, the May 2006 correspondence described 
whose responsibility it was, VA's or the veteran himself, to 
obtain additional evidence, including that VA would undertake 
reasonable measures to assist in obtaining all further VA 
medical records, private treatment records, and other Federal 
records.                     See Quartuccio v. Principi, 16 
Vet. App. 183, 186-87 (2002).  It further requested that the 
veteran provide any other pertinent evidence or information 
in his possession. 


The veteran has received notification of the type of evidence 
necessary to establish a disability rating or effective date 
for the claimed disabilities under consideration, through an 
addendum to the RO's May 2006 VCAA notice letter informing 
him of the holding in the Dingess/Hartman decision.  He has 
therefore received detailed notice concerning both the 
disability rating and effective date elements of the claims.

In addition to the preceding requirements concerning the 
content of the notice provided, the relevant notice 
information must also have been timely sent.           The 
Court in Pelegrini II prescribed as the definition of timely 
notice the sequence of events whereby VCAA notice is provided 
in advance of the initial adjudication of the claim.  See 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In this 
instance, none of the notice letters issued to the veteran 
met this timeliness standard.  This notwithstanding, the RO 
has taken measures to appropriately evaluate the claims such 
that any defect in the timing of the notice did not have a 
detrimental impact upon the adjudication of it.  Following 
the issuance of the initial        September 2003 letter, the 
veteran had an opportunity to respond with additional 
evidence prior to the May 2004 SOC and later SSOCs continuing 
the denial of        the claims.  During the timeframe prior 
to readjudication of his claims, further treatment records 
were obtained on his behalf and he underwent VA medical 
examination.  Thus, regardless of the timing of the VCAA 
notice, the veteran has been afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA."  See Mayfield v. Nicholson, 19 Vet. App. 
103, 128 (2005), reversed and remanded, 444 F.3d 1328 (Fed. 
Cir. 2006), affirmed, 20 Vet. App. 537 (2006), reaffirmed, 
499 F.3d 1317 (Fed. Cir. 2007).  

Moreover, the RO has taken appropriate action to comply with 
the duty to assist   the veteran with the development of his 
claims, including obtaining VA outpatient treatment records, 
and military medical records from post-service.  The RO has  
also arranged for him to undergo VA examinations in 
connection with his claims.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  While the veteran has identified 
outstanding treatment records from the Naval Medical Clinic 
in Quantico, Virginia, this facility has responded that no 
such records are on file.  The RO documented this fact in a 
formal finding of unavailability of records, and notified the 
veteran accordingly.  To support his claims, the veteran has 
submitted copies of private treatment records and several 
personal statements.  He declined the opportunity to testify 
at a hearing in support of the claims.  38 C.F.R. § 20.700.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.

Background

The report of an x-ray for the entire spine completed in 
February 2003 at the Richmond VA Medical Center (VAMC), 
indicates a normal thoracic and cervical spine.  There were 
also minimal degenerative changes of the lumbar spine,          
with slightly narrowed L4-L5-S1 intervertebral spaces.

In a June 2003 rating decision, the RO granted service 
connection for subligamentous disk protrusion, L4-5 (claimed 
as degenerated disks, lumbar),    with an initial 
noncompensable evaluation effective August 1, 2002.  That 
decision further granted service connection for spondylitic 
disease with herniated nucleus pulposus, C3-4 and C4-5 
(claimed as degenerated disk in neck), also with an initial 
noncompensable rating effective August 1, 2002.

He then filed a claim for increased initial rating for these 
conditions in         November 2003.

On VA examination in December 2003, the veteran described 
having had back pain localized in the center of the lower 
back, occasionally radiating to above the knee on the left 
side.  The pain was without numbness or tingling.  He denied 
any bowel or bladder problem.  In reference to the cervical 
spine, he reported having intermittent neck pain, not sharp, 
that at times was associated with a headache.     He denied 
any radiation of the pain to a part other than the neck.  For 
both conditions, he took over-the-counter pain medication 
with good relief and without any side effects.  

An objective musculoskeletal examination revealed that on 
inspection there was no obvious lumbar deformity.  On 
palpation, there was slight erector spine muscle tightness 
elicited.  Range of motion testing indicated forward flexion 
to                 95 degrees, backward extension to 35 
degrees, lateral flexion 40 degrees, and rotation 35 degrees.  
When completing the maneuver coming from flexion to 
extension, he moved very slowly so as not to hurt his back.  
On inspection of the cervical spine, there was no deformity, 
swelling or curvature noted.  On palpation, no pain or 
tenderness was elicited.  Range of motion consisted of 
forward flexion to 65 degrees, backward extension to 50 
degrees, lateral flexion 40 degrees, and rotation 55 degrees 
without any restriction or pain.  An X-ray report of the 
lumbar spine taken on examination showed minimal degenerative 
changes at L4-L5.          A somewhat recent MRI of the 
entire spine showed C3-C5 foraminal stenosis of  the cervical 
spine, and L4-L5 and L5-S1 facet arthropathy and disk bulging 
of the lumbar spine.  The VA examiner indicated a diagnosis, 
in pertinent part, of chronic lower back pain, and chronic 
neck pain.


A January 2004 x-ray of the spine at the Richmond VAMC states 
an impression of an unremarkable cervical and thoracic spine.  
There were very mild degree degenerative changes with 
slightly narrowed L4-5-S1 intervertebral.  There were normal 
sacroiliac joints bilaterally. 

The February 2005 report from the Bethesda Naval Medical 
Clinic indicates that  the veteran was seen for a significant 
exacerbation in lower back pain following a  sports-related 
injury.

In a March 2005 neurological consultation report, Dr. C.A. 
stated that the veteran presented with a month-long history 
of lower back pain radiating into his right lower extremity 
and hip subsequent to an injury.  He has 3-4 visits with a 
chiropractor without significant relief.  He described the 
severity of symptoms as   3-5 (on a scale of 1 to 10), 
constant, aggravated with activity, and worsened in a sitting 
position.  He was not troubled with any bowel, or bladder 
sphincter dysfunction.  Neurological evaluation revealed no 
weakness of muscle strength.  There was decreased pinprick 
sensation in the right L5 distribution.  The veteran had 
range of motion of forward flexion to 40 degrees and back 
extension to 10 degrees.  There was a positive straight leg 
raising test at 60 degrees to the right, and 70 degrees to 
the left.  A February 2005 lumbar MRI study revealed moderate 
disc herniation at the L4-5 level causing mass effect and 
compression in the right and left L5 nerve roots.  The 
assessment provided was that of symptoms related primarily to 
a right L5 radiculopathy.  The physician recommended the 
veteran undergo a right L4-L5 microdiskectomy.  The procedure 
was performed later        that month.

A consultation with this medical provider later in March 2005 
indicated that the veteran was doing very well following his 
surgery, and no longer experiencing back or leg discomfort.  
The veteran had now recovered.  A seated straight leg raising 
test was negative bilaterally at 90 degrees.  He had no 
significant weakness.

Records from Bethesda Naval Medical Clinic in February 2006 
reflect the veteran sought treatment for an episode of low 
back pain, after reinjuring it while moving heavy objects a 
few days previously.  The treating physician characterized 
the above manifestation as a backache.

In his June 2006 statement, the veteran described the 
preceding sequence of events in which he had reinjured his 
back, and had undergone surgery.  He stated that following 
the surgery, he returned to work the next month with reduced 
hours.     He indicated that in February 2006 his back again 
had difficulty and required a week of recuperation.

The September 2006 letter from M.B., a chiropractor, states 
that the veteran            had been diagnosed with 
degenerative disc disease and a disc tear at L5-S1 in January 
2002.  Also found was cervical and lumbar segmental 
dysfunction with paraspinal muscular hypertonicity.  He had 
been treated for over four years successfully for control of 
the neck and low back pain.  However, the chiropractor 
stated, surgery was still required for herniated nucleus 
pulposis at L5-S1, which would correct the veteran's leg 
pain.

On VA re-examination in November 2006, in regard to 
subligamentous disk protrusion, lumbar spine, the veteran 
reported that he had microdiskectomy surgery in 2005 
following an acute episode during which he could not stand up 
straight, could not walk and had pain radiating down the 
right leg to the foot.  He underwent the surgery when pain 
did not improve with other measures.  Since the surgery,              
he complained of stiffness of the low back, especially in the 
morning.  He did have an acute flare of back pain in May or 
June 2006 that required him to see a physician, who ordered 
him to bedrest for five days.  Low back pain was described as 
intermittent and aching, and 1-2 in severity (out of 10).  He 
further described episodes of flare-ups, one that lasted five 
days, and the other two each lasting         one day, which 
he treated with rest.  During a flare, he would require help 
from       his wife to get dressed, but otherwise there was 
no effect on mobility.  He had no symptoms of weight loss, 
fever, bladder complaints, or dizziness.  Objectively,       
gait was normal.  Musculature was normal and symmetrical.  
Straight leg raising was positive in the right lower 
extremity.  Range of motion (both actively and passively) was 
forward flexion to 90 degrees, without pain or loss of motion 
on fatiguing; extension to 20 degrees, with pain starting at 
20 and ending at 0 degrees, with some pain on fatiguing; 
lateral bending in each direction 20 degrees, with pain 
starting at 20 and ending at 0 degrees, without ability to 
tolerate fatiguing; and rotation in each direction 30 
degrees, without pain or loss of degrees with fatiguing.  
Reflexes were 2+ bilaterally.  There was no decrease to 
sensation to light touch,         or to pinprick.  Positional 
sense was intact bilaterally.   

As for spondylitic disease with cervical spine herniated 
nucleus pulposus, C3-4,   C4-5, the veteran experienced pain 
precipitated by movement in an awkward position, and a numb 
spot at the base of his neck.  The pain was 6-7 out of 10 in 
severity.  There were neck pain flares that occurred on 
average 3-4 times per week and lasted for hours.  The veteran 
had not undergone surgery of the neck region.   He had not 
had incapacitating episodes over the past twelve months.  On 
range of motion testing, he had flexion to 40 degrees, no 
pain or effect from fatigue; extension to 40 degrees, no pain 
or fatigue; right lateral bending 35 degrees, no pain or 
fatigue; left lateral bending 40 degrees, no pain or fatigue; 
right rotation                55 degrees, no pain or fatigue; 
and left rotation 65 degrees, no pain or fatigue.  Reflexes 
were 2+ bilaterally, and there was no decrease to sensation 
to light touch or to pinprick.  A general neurological 
evaluation further indicated motor strength 5/5 bilaterally, 
rapid alternating movements intact, Rhomberg intact, and 
Babinski negative.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

Where the veteran appeals the rating initially assigned for 
the disability, after already having established service 
connection for it, VA must consider the propriety of a staged 
rating that is indicative of changes in the severity of the 
course of his disability over time.  See Fenderson, 12 Vet. 
App. at 125-26.

When evaluating a musculoskeletal disability based upon a 
range of motion, consideration is given to the degree of any 
additional limitation upon motion due to functional loss.  
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This 
includes the analysis of additional functional impairment 
above and beyond the limitation of motion objectively 
demonstrated involving such factors as painful motion, 
weakness, incoordination, and fatigability, etc., 
particularly during times when these symptoms "flare up," 
such as during prolonged use.  Id.  See also 38 C.F.R. §§ 
4.40, 4.45 and 4.59.

Thus far, the RO initially evaluated both service-connected 
lumbar and cervical spine disorders under the provisions then 
applicable for rating IVDS.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Since then, a 10 percent rating 
has been awarded for the cervical spine disability, involving 
IVDS, effective September 26, 2003, per Diagnostic Code 5243 
(2007).  An initial 10 percent rating was also granted for 
the lumbar spine disability, under the revised Diagnostic 
Code 5242 (2007) pertaining to degenerative arthritis of the 
spine.  

Since the August 1, 2002 effective date that service 
connection was granted for the disabilities under evaluation, 
there have been several changes in the criteria for rating 
musculoskeletal disabilities under 38 C.F.R. § 4.71a, 
including intervertebral disc syndrome under Diagnostic Code 
5293.  Initially, the new criteria for evaluating 
intervertebral disc syndrome became effective September 23, 
2002.                        Further regulatory changes for 
evaluating all other back disorders became effective 
September 26, 2003, but these did not change the way 
intervertebral disc syndrome was rated, except for 
renumbering Diagnostic Code 5293 as Diagnostic Code 5243.  
The new criteria changed the criteria for rating limitation 
of motion of several regions of the spine.

Prior to September 23, 2002, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 provided a 10 percent rating for mild 
intervertebral disc syndrome symptoms.  A 20 percent rating 
was warranted for moderate symptoms with recurring attacks.  
A 40 percent evaluation required severe symptoms with 
recurring attacks and intermittent relief.  Pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief, warranted a 60 percent 
evaluation.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 a 10 percent 
rating was warranted for slight limitation of motion, lumbar 
spine; a 20 percent rating for moderate limitation of motion; 
and a 40 percent rating for a severe limitation of motion.  

38 C.F.R. § 4.71a, Diagnostic Code 5295 for a lumbosacral 
strain provided for a         10 percent rating for 
lumbosacral strain with characteristic pain on motion.               
A 20 percent rating was assigned for lumbosacral strain with 
muscle spasm on extreme forward bending, with unilateral loss 
of lateral spine motion in a standing position.  A 40 percent 
rating required severe lumbosacral strain that included 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion.  

38 C.F.R. § 4.71a, Diagnostic Code 5290 for limitation of 
cervical spine motion provided that a 10 percent rating was 
warranted for slight limitation of motion;          a 20 
percent rating for moderate limitation of motion; and a 
maximum 40 percent rating for a severe limitation of motion.  

Effective September 23, 2002, an intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations all other disabilities, 
whichever method results in the higher evaluation. 

The assignment of a rating on the basis of the total duration 
of incapacitating episodes proceeds as follows:  If there are 
incapacitating episodes having a total duration of at least 1 
week but less than 2 weeks, a 10 percent rating is warranted;  
if at least 2 weeks but less than 4 weeks, a 20 percent 
rating; if at least 4 weeks    but less than 6 weeks, a 40 
percent rating; and if at least 6 weeks during the past          
12 months, a 60 percent rating.  38 C.F.R. § 4.71a.

Note (1): For purposes of evaluations under Diagnostic Code 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
constantly present, or nearly so. 

Effective September 26, 2003, a lumbar disorder or cervical 
spine disorder such as those presented in this case is 
evaluated under the general formula for back disorders.  The 
rating criteria are controlling regardless whether there are 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

The general rating criteria for the spine are:

        Unfavorable ankylosis of the entire spine 
......................................100
Unfavorable ankylosis of the entire thoracolumbar 
spine ................50 
Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar 
spine......................................40 
Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire 
cervical spine 
...............................................30 
Forward flexion of the thoracolumbar spine greater 
than 30 degrees           but not greater than 60 
degrees; or, forward flexion of the cervical          
spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spine contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis......................................................................20 
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; 
or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees; or combined range of motion of 
the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or muscle spasm, 
guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spine contour; or 
vertebral body fracture with loss of 50 percent or 
more of the height.............10     

38 C.F.R. § 4.71a (2007).

A note to the rating criteria provides that normal range of 
motion for the thoracolumbar spine is defined as forward 
flexion from 0 to 90 degrees, extension from 0 to 30 degrees, 
left and right lateral flexion from 0 to 30 degrees, and left 
and right lateral rotation from 0 to 30 degrees.  Normal 
range of motion for the cervical spine consists of forward 
flexion from 0 to 45 degrees, extension from 0 to 45 degrees, 
left and right lateral flexion from 0 to 45 degrees, and left 
and right lateral rotation from 0 to 80 degrees.

Furthermore, this new regulation includes the same language 
from the previously revised regulation for rating IVDS based 
on the number of incapacitating episodes.  In addition, 
though, it provides that IVDS also may be rated under the 
general criteria for evaluating injuries of the spine, which 
became effective in       September 26, 2003.

In light of Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), and where relevant, the Board will apply the old 
criteria for rating spine disorders to that period          
pre-dating the effective date of the change in criteria, and 
the new rating criteria for evaluating spinal disorders to 
that period effective the date of the regulatory change.


Analysis

A.	Lumbar Spine

When objectively reviewing the symptoms and manifestations 
attributable to            the veteran's lumbar spine 
degenerative disc disease and degenerative joint disease, 
status-post microdiskectomy L4-5, consideration is warranted 
as to applying                the rating criteria throughout 
the periods of revision in criteria during pendency of the 
claim for increase.  Based on the relevant medical findings, 
it is determined that the current 10 percent disability 
rating continues to represent the most accurate level of 
compensation since the effective date of service connection.       

Initially, the criteria for rating IVDS will be addressed 
consistent with how the RO originally evaluated the veteran's 
lumbar spine disability.  To this effect, while the effective 
date of service connection is that of August 1, 2002, the 
primary source of medical evidence is a February 2003 x-ray 
indicating minimal degenerative changes of the lumbar spine.  
This information did not establish IVDS that was moderate in 
severity.  The first definitive evidence documenting relevant 
symptoms (since undergoing service discharge) is that of a 
December 2003 examination report.  Consequently, only the 
versions of the rating criteria dated post-September 26, 2003 
require further discussion.  Considering the formula for 
rating IVDS based on incapacitating episodes, the evidence 
shows that in recent years such episodes transpired for no 
more than approximately one week in total duration per year.           
In early-2005, the veteran had an acute flare-up of symptoms 
following an injury, which were not necessarily 
incapacitating.  He also reported having had a five-day 
episode of physician ordered bedrest in mid-2006, and a few 
one-day episodes thereafter.  This is consistent with the 
present 10 percent rating.  See 38 C.F.R.          § 4.71a, 
Diagnostic Code 5243.  

It is further observed that under the criteria effective from 
September 23, 2002 to September 26, 2003, per the revised 
Diagnostic Code 5293, IVDS could be based on combined 
orthopedic and neurological manifestations.  A similar result 
is not necessarily precluded under other versions of the 
rating criteria.  See 38 C.F.R.              § 4.14 
(permitting assignment of separate compensable rating, if not 
contravening the principle against evaluating the same 
disability under various diagnoses).  Hence, this possibility 
is also being considered below, in connection with discussion 
of orthopedic impairment.

Turning to the evaluation of the orthopedic symptomatology 
manifested by limitation of motion, the applicable rating 
criteria is again provided through that version effective 
since September 26, 2003, based on the evidence for 
evaluative purposes.  The medical evidence reflects that on a 
December 2003 VA examination, range of motion in all planes 
was essentially normal.  While the examiner did not expressly 
identify whether there was pain, weakness, or other form of 
functional loss that further limited mobility, as required by 
the Deluca decision, it warrants mention that these 
measurements were not in general proximity to the standard 
for  a higher rating.  According to the revised General 
Rating Formula for Disorders,           the assignment of a 
20 percent disability rating requires evidence of forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, otherwise the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees.  See 38 C.F.R. § 4.71a (2007).  In any event, on 
re-examination  in November 2006, the veteran again had 
normal forward flexion to 90 degrees, without pain, or any 
loss of motion on fatiguing.  Total range of motion with 
respect to the thoracolumbar spine consisted of 210 degrees.  
While there was pain on starting and stopping motion, even 
taking this into account the veteran would not have had 
limited mobility in proximity to that corresponding to an 
increase in rating. Thus, there is no indication that 
functional loss even when properly considered    had a 
substantial impact on actual range of motion.  

The most pronounced range of motion findings obtained, on 
evaluation by a private physician in March 2005, admittedly 
revealed forward flexion to 40 degrees only -- that said, 
however, this report was immediately preceded by a post-
service intercurrent injury during February 2005, and the 
above-referenced degree of symptoms appears to have resolved 
soon afterwards.  As prescribed by regulation in such 
instances, this one report has been evaluated in context of 
the entire medical evidence, particularly the November 2006 
VA examination indicating at or near normal mobility, and 
given these findings, the latter report should be considered 
dispositive in this instance.  See 38 C.F.R. § 4.2 ("It is 
the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.").  See also,  Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994). 

With reference to any neurological impairment associated with 
the service-connected lumbar spine disability, the record is 
largely absent such findings up until the March 2005 private 
neurological consultation at which the veteran reported a 
month-long history of lower back pain radiating into his 
right lower extremity and hip.  This symptom originated due 
to a post-service injury one-month earlier.  Whereas the 
physician indicated an assessment of right L5 radiculopathy, 
upon undergoing an L4-L5 microdiskectomy for herniated 
nucleus pulposus later that month the radiating pain had 
resolved.  It is observed that the September 2006 
chiropractor's treatment summary mentioned anticipated 
surgery on the herniated disc to correct leg pain.  
Nonetheless, this would appear to be an assessment based on 
information from prior to an L4-L5 microdiskectomy, the only 
recent back surgery noted of record.  Perhaps most 
significantly, a comprehensive          November 2006 VA 
orthopedic examination did not indicate any complaints 
pertaining to the lower extremities since the L4-L5 
microdiskectomy, and a neurological evaluation was normal.  
As a result, the competent evidence in its entirety does not 
establish the presence of neurological impairment apart from 
a relatively limited episode in early-2005 to warrant a 
higher evaluation on this additional basis.  Thus, the 
evidence of record continues to correspond to a            10 
percent disability evaluation for a service-connected lumbar 
spine disorder  under the rating schedule. 

B.	Cervical Spine

With regard to spondylitic disease with herniated nucleus 
pulposus C3-4 and C4-5, the Board has similarly considered 
the pertinent medical evidence in view of              the 
applicable versions of the rating criteria.  The present 
assigned initial noncompensable rating, and 10 percent rating 
since September 26, 2003,           remain the best 
approximations of the severity of this condition.

In this instance, as previously, the available evidence fom 
prior to September 26, 2003 is limited to a February 2003 x-
ray report.  This report found that the cervical spine was 
essentially normal, and thus would not support assignment of 
an increase in disability rating.  The next relevant findings 
were provided through a         December 2003 examination.  
It warrants mention that this initial orthopedic examination, 
even if considered to have validity as to relevant symptoms 
existing before September 26, 2003, did not demonstrate mild 
IVDS symptoms per Diagnostic Code 5293 (2002), or mild 
limitation of motion contemplated at Diagnostic Code 5290 
that would require a compensable evaluation under any earlier 
criteria.  

Applying the criteria in effect since September 26, 2003, the 
record reflects             the veteran has not experienced 
incapacitating episodes due to IVDS at any point.  In 
addition to any objectively manifested orthopedic impairment, 
he has not been diagnosed as having a separate diagnosed 
neurological condition, or otherwise radiation of neck pain 
to other areas, to provide for evaluation on this grounds.      
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (in effect from 
September 23, 2002   to September 26, 2003).  Considering 
evaluation based on limitation of motion,          he has 
demonstrated a combined range of motion of the cervical spine 
within the parameters of 170 and 335 degrees, to warrant a 10 
percent rating under the most recent version of the rating 
criteria.  However, the combined range of motion (calculated 
based on motion in several planes) on VA examination in         
December 2003, and again in November 2006, did not qualify 
for the next higher  20 percent evaluation, which may be 
awarded based on combined range of motion of the cervical 
spine not greater than 170 degrees.  Accordingly, in summary,           
the present existing ratings for the veteran's cervical spine 
disability remain appropriate based on the above findings. 

C.	Conclusion

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation. 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
However, the veteran has not shown that his service-connected 
lumbar or cervical spine disabilities have caused him marked 
interference with employment, meaning above and beyond that 
contemplated by his current schedular rating.  In this 
regard, generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the several grades of disability.  See 38 C.F.R. § 4.1.  The 
veteran's disabilities under evaluation likewise have not 
been shown to have necessitated frequent periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  In the 
absence of the evidence of such factors, the Board is not 
required to refer this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995). 
 
For these reasons, the claims for higher initial ratings 
lumbar spine and cervical spine disabilities must each be 
denied.  In the absence of evidence demonstrating  any 
further increase in compensable symptomatology since the 
original grant of service connection, additional "staged 
rating" for each condition per the Fenderson decision also 
is not warranted.  Since the preponderance of the evidence is 
against the veteran's claims for an increased rating, the 
benefit-of-the-doubt doctrine is not applicable.  See 38 
C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

ORDER

The claim for an initial rating higher than 10 percent for 
degenerative disc disease and degenerative joint disease, 
status-post microdiskectomy L4-5, is denied.

The claim for a higher rating for spondylitic disease with 
herniated nucleus pulposus C3-4 and C4-5, initially evaluated 
as noncompensable prior to September 26, 2003, and as 10 
percent disabling since then, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


